DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2015/0339532 A1, cited by applicant) in view of Ivanchenko (US 2015/0124396 A1, cited by applicant) and Mehandjiysky et al. (US 2016/0239048 A1).

As to claim 1, Sharma et al. discloses a computing device (Figs.1A and 1B: computing device 104) comprising:
a display screen (Figs.1A and 1B: display 112) located on a front surface of a housing (See Figs.1A and 1B), the housing being configured to be positioned in one of a first orientation and a second orientation (the device can be positioned in any orientations. The orientation of the computing device shown in Figs.1A and 1B corresponds to the claimed first orientation; the activity surface 102 corresponds to the claimed physical surface); 
a first camera (Figs.1A and 1B: the video capture device 110 corresponds to the claimed first camera) located on a first peripheral side of the front surface (Figs.1A and 1B: the top edge of the computing device corresponds to the first peripheral side in the claim), the first camera being configured to capture a first field of view (the field of view of the video capture device 110 corresponds to the first field of view in the claim) and wherein the first field of view in the first orientation is different from the first field of view in the second orientation (it is inherent that the field of view of the camera changes when changing the orientation of the camera) and wherein when the display screen is situated in the first orientation, the display screen is in a first viewing position and the first camera captures the first field of view that is downward facing to include a portion of a surface in front of the housing ([0034]: “the video capture device 110 may capture an activity scene that includes the activity surface 102 situated in front of the video capture device 110 and may capture a user scene 126 that includes the user who may be situated substantially in front of the computing device 104”).
Sharma et al. fails to disclose
a second camera located on a second peripheral side of the front surface, wherein: 
the first peripheral side is opposite the second peripheral side; 
the second camera is configured to capture a second field of view that is different from the first field of viewand wherein the second field of view in the first orientation is different from the second field of view in the second orientation and
wherein when the display screen is situated in the first orientation, the second camera captures the second field of view that is forward facing to include a portion of an area in front of the display screen.

However, Ivanchenko teaches a second camera (Fig.6: front-facing camera 604) located on a second peripheral side of the front surface (Fig.6: the bottom edge of the computing device corresponds to the second peripheral side), wherein: 
the first peripheral side is opposite the second peripheral side (Fig.6: the top edge and the bottom edge); 
the second camera is configured to capture a second field of view that is different from the first field of view ([0033]: “there are two front-facing cameras 602 enabling stereoscopic and/or three-dimensional image information to be captured in a view from the front of the device”.  Therefore, the field of view of the second camera is different from the field of view of the first camera in order to capture stereoscopic and/or three-dimensional information) and wherein the second field of view in the first orientation is different from the second field of view in the second orientation (it is inherent that the field of view of the camera changes when changing the orientation of the camera) and
wherein when the display screen is situated in the first orientation, the second camera captures the second field of view that is forward facing to include a portion of an area in front of the display screen (Fig.6: camera 604 is front-facing camera, thus, it captures the area in front of the display screen).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma et al. with the teaching of Ivanchenko to add a second camera located on a second peripheral side of the front surface, wherein: the first peripheral side is opposite the second peripheral side; the second camera is configured to capture a second field of view that is different from the first field of view and wherein the second field of view in the first orientation is different from the second field of view in the second orientation and wherein when the display screen is situated in the first orientation, the second camera captures the second field of view that is forward facing to include a portion of an area in front of the display screen, so as to be able to capture two different scenes at the same time, thereby improving the functionality of the computing device, and enhancing the user experience.

The combination of Sharma et al. and Ivanchenko fails to disclose a support located on a back surface of the housing, wherein:
the support is configured to support the display screen in a first position relative to a physical surface when situated in the first orientation; and 
the support is configured to support the display screen in a second position relative to the physical surface when situated in the second orientation.
However, Mehandjiysky et al. teaches a support located on a back surface of the housing (Figs.2C and 2D: battery 25; [0021]: the battery 25 may rotate towards and away from the battery cavity 12 at different degrees of adjustment angle; the different degrees of the adjustable angle enable user to place different portions of the tablet in contact with a support surface), wherein:
the support is configured to support the display screen in a first position relative to a physical surface ([0021]: The support surface corresponds to the claimed physical surface) when situated in a first orientation (Fig.2C; [0021]: “the tablet computing device 200 may be placed in an upright stand mode having the adjusted angle α less than ninety degrees as illustrated in FIG. 2C”); and 
the support is configured to support the display screen in a second position relative to the physical surface when situated in a second orientation (Fig.2D; [0021]: “the tablet computing device 200 may be placed in an inclined stand mode having the adjusted angle α greater than ninety degrees as illustrated in FIG. 2D”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sharma et al. and Ivanchenko with the teaching of Mehandjiysky et al. to have a support located on a back surface of the housing, wherein: the support is configured to support the display screen in a first position relative to a physical surface when situated in a first orientation; and the support is configured to support the display screen in a second position relative to the physical surface when situated in a second orientation, so as to provide support for different orientations of the computing device, thereby making the computing device more convenient to use.

As to claim 2, Sharma et al. in view of Ivanchenko and Mehandjiysky et al. discloses the computing device of claim 1, wherein:
when the display screen is situated in the second orientation, the display screen is in a second viewing position (Mehandjiysky et al.: the device in the orientation shown in Fig.2D corresponds second orientation, and has a corresponding second viewing position) and the first camera captures the first field of view that includes a first portion of an area above the display screen and the second camera captures the second field of view that includes a second portion of an area above the display screen (in the combination of Sharma et al., Ivanchenko and Mehandjiysky et al., when the computing device is in the orientation as shown in Fig.2D of Mehandjiysky et al., each of the first camera and the second camera would capture a portion of an area above the display screen).

As to claim 3, Sharma et al. in view of Ivanchenko and Mehandjiysky et al. discloses the computing device of claim 1, wherein:
a tilt angle between the display screen and the physical surface when the display screen is positioned in the first orientation (Mehandjiysky et al.: See Fig.2C) is greater than a tilt angle between the display screen and the physical surface when the display screen is positioned in the second orientation (Mehandjiysky et al.: See Fig.2D) (The angle between the display 11 and the support surface in Fig.2C is greater than the angle between the display 11 and the support surface in Fig.2D).

As to claim 11, Sharma et al. in view of Ivanchenko and Mehandjiysky et al. discloses the computing device of claim 1, wherein the support comprises:
a supporting element that is integral with or coupled to the back surface of the housing (Mehandjiysky et al.: Fig.2C and 2D; [0021]: battery 25); and
the supporting element extends outwardly from the back surface of the housing and is situatable on the physical surface (Mehandjiysky et al. [0021]: the battery 25 may rotate towards and away from the battery cavity 12 at different degrees of adjustment angle; the different degrees of the adjustable angle enable user to place different portions of the tablet in contact with a support surface) to support the display screen in the first orientation or the second orientation (the upright stand mode shown in Fig.2C corresponds to the first orientation, and the inclined stand mode shown in Fig.2D corresponds to the claimed second orientation).

As to claim 12, Sharma et al. in view of Ivanchenko and Mehandjiysky et al. discloses the computing device of claim 11, wherein:
the computing device transitions from the first orientation to the second orientation by rotating the computing device (Mehandjiysky et al.: the orientation of the device can be changed from upright stand mode shown in Fig.2C to inclined stand mode shown in Fig.2D by rotating the device).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2015/0339532 A1, cited by applicant) in view of Ivanchenko (US 2015/0124396 A1, cited by applicant) and Mehandjiysky et al. (US 2016/0239048 A1) as applied to claim 1 above, and further in view of Laine et al. (US 2014/0300642 A1, cited by applicant).

As to claim 4, Sharma et al. in view of Ivanchenko and Mehandjiysky et al. discloses the computing device of claim 1.
Sharma et al. in view of Ivanchenko and Mehandjiysky et al. fails to disclose an orientation sensor that detects when the display screen is situated in the first orientation and when the display screen is situated in the second orientation; and
an activity application that executes a routine based on whether the orientation sensor detects the first orientation or the second orientation.
However, Laine et al. teaches an orientation sensor that detects when the display screen is situated in the first orientation and when the display screen is situated in the second orientation (Fig.2: one or more sensors 260; [0027]); and an activity application that executes a routine based on whether the orientation sensor detects the first orientation or the second orientation ([0006]: “a portable electronic device has a display screen and is configured to display information in a first format when the device is generally in a first orientation relative to the user. The device is further configured to display information in a second format when the device is generally in a second orientation relative to the user”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sharma et al., Ivanchenko and Mehandjiysky et al. with the teaching of Laine et al. to use an orientation sensor that detects when the display screen is situated in the first orientation and when the display screen is situated in the second orientation; and an activity application that executes a routine based on whether the orientation sensor detects the first orientation or the second orientation, so as to present information that is modified based on the orientation associated with the device ([0002]), thereby improving the functionality of the device, and enhancing the user experience.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2015/0339532 A1, cited by applicant) in view of Ivanchenko (US 2015/0124396 A1, cited by applicant) and Mehandjiysky et al. (US 2016/0239048 A1) as applied to claim 1 above, and further in view of Hsieh et al. (US 2007/0101544 A1, cited by applicant).

As to claim 10, Sharma et al. in view of Ivanchenko and Mehandjiysky et al. discloses the computing device of claim 1.
Sharma et al. in view of Ivanchenko and Mehandjiysky et al. fails to disclose the first peripheral side includes a protrusion that extends outwardly from the front surface of the housing; and
the first camera is positioned on the protrusion towards the physical surface; and
the first field of view of the first camera is configured to capture at least a portion of the physical surface.
However, Hsieh et al. teaches the first peripheral side includes a protrusion that extends outwardly from the front surface of the housing (Figs.1 and 2: a rotational casing mounted in the mount groove 12 at the upper end of the panel 11.  The rotational casing is able to rotate forward or rearward; when it is rotated, the casing protrudes and extends outwardly from the front surface of the housing); and
the first camera is positioned on the protrusion towards the physical surface ([0023]: “The internal space confined by the assembled first casing part 21 and the second casing part 22 is available for placing an electronic module such as a video camera”.  The casing 20 is able to rotate toward the physical surface); and
the first field of view of the first camera is configured to capture at least a portion of the physical surface (When the casing 20 is rotated toward the physical surface, it is able to capture at least a portion of the physical surface).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sharma et al., Ivanchenko and Mehandjiysky et al. with the teaching of Hsieh et al. such that the first peripheral side includes a protrusion that extends outwardly from the front surface of the housing; and the first camera is positioned on the protrusion towards the physical surface; and the first field of view of the first camera is configured to capture at least a portion of the physical surface, so as to provide more flexibility for the user to adjust the shooting angle and field of view of the camera. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2015/0339532 A1, cited by applicant) in view of Ivanchenko (US 2015/0124396 A1, cited by applicant) and Laine et al. (US 2014/0300642 A1, cited by applicant).

As to claim 21, Sharma et al. discloses a computing device (Figs.1A and 1B: computing device 104) comprising:
a display screen (Figs.1A and 1B: display 112) located on a front surface of the computing device (See Figs.1A and 1B) in a first orientation (The orientation of the computing device shown in Figs.1A and 1B corresponds to the claimed first orientation), the computing device being positionable in one of the first orientation and a second orientation (the computing device can be positioned in any orientations);
a first camera (Figs.1A and 1B: the video capture device 110 corresponds to the claimed first camera) located on a front surface of the computing device near a top edge of the computing device in the first orientation (Figs.1A and 1B: the video capture device 110 is located at the top edge of the computing device), the first camera being configured to capture a first field of view (the field of view of the video capture device 110 corresponds to the first field of view in the claim) and wherein the first field of view in the first orientation is different from the first field of view in the second orientation (it is inherent that the field of view of the camera changes when changing the orientation of the camera); and
wherein when the computing device is situated in the first orientation, the display screen is in a first viewing position and the first camera captures the first field of view that is downward facing to include a portion of a surface in front of the computing device ([0034]: “the video capture device 110 may capture an activity scene that includes the activity surface 102 situated in front of the video capture device 110 and may capture a user scene 126 that includes the user who may be situated substantially in front of the computing device 104”). 
Sharma et al. fails to disclose a second camera located on the front surface of the computing device near a bottom edge of the computing device in the first orientation, the second camera being configured to capture a second field of view different from the first field of view and wherein the second field of view in the first orientation is different from the second field of view in the second orientation and 
when the computing device is situated in the first orientation, the second camera captures the second field of view that is forward facing to include a portion of an area in front of the display screen and
an orientation sensor configured to detect when the computing device is oriented into a second orientation, wherein in the second orientation the first camera is located near a bottom edge of the computing device in the second orientation and the second camera is now located near a top edge of the computing device in the second orientation.

However, Ivanchenko teaches a second camera (Fig.6: front-facing camera 604) located on the front surface of the computing device near a bottom edge of the computing device in the first orientation (As shown in Fig.6, the front-facing camera 604 is located at the bottom edge of the device), the second camera being configured to capture a second field of view different from the first field of view ([0033]: “there are two front-facing cameras 602 enabling stereoscopic and/or three-dimensional image information to be captured in a view from the front of the device”.  Therefore, the field of view of the second camera is different from the field of view of the first camera in order to capture stereoscopic and/or three-dimensional information) and wherein the second field of view in the first orientation is different from the second field of view in the second orientation (it is inherent that the field of view of the camera changes when changing the orientation of the camera) and
wherein when the computing device is situated in the first orientation, the second camera captures the second field of view that is forward facing to include a portion of an area in front of the display screen (Fig.6: camera 604 is front-facing camera, thus, it captures the area in front of the display screen) and
wherein in a second orientation the first camera is located near a bottom edge of the computing device in the second orientation and the second camera is now located near a top edge of the computing device in the second orientation (The up-side-down orientation of the device in Fig.6 corresponds to the claimed second orientation, in which the front-facing camera 602 would be at the bottom edge of the device, and the front-facing camera 604 would be at the top edge of the device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma et al. with the teaching of Ivanchenko to add a second camera located on the front surface of the computing device near a bottom edge of the computing device in the first orientation, the second camera being configured to capture a second field of view different from the first field of view and wherein the second field of view in the first orientation is different from the second field of view in the second orientation and 
when the computing device is situated in the first orientation, the second camera captures the second field of view that is forward facing to include a portion of an area in front of the display screen and wherein in the second orientation the first camera is located near a bottom edge of the computing device in the second orientation and the second camera is now located near a top edge of the computing device in the second orientation, so as to be able to capture two different scenes at the same time, thereby improving the functionality of the computing device, and enhancing the user experience.

Sharma et al. in view of Ivanchenko fails to disclose an orientation sensor configured to detect when the computing device is oriented into a second orientation.
However, Laine et al. teaches an orientation sensor (Fig.2: one or more sensors 260) configured to detect when the computing device is oriented into a second orientation ([0027]: “device 110 includes one or more sensors 260 to detect orientation and/or movement of device 110 and/or display screen 236”.  With the orientation sensor, any changes of the orientation of the device can be detect).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sharma et al. and Ivanchenko with the teaching of Laine et al. to incorporate an orientation sensor configured to detect when the computing device is oriented into a second orientation, so as to present information that is modified based on the orientation associated with the device ([0002]), thereby improving the functionality of the device, and enhancing the user experience.

Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendments and arguments with respect to independent claim 13 dated 08/26/2022. As such, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).

Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sadak et al. (US 20180329672 A1) discloses a mobile computing device including a housing having a first part and a second part, the first part including a first display and a first forward facing camera, and the second part including a second display and a second forward facing camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696